DISSENTING OPINION.
VALLIANT, J. —
I am unable to concur in the majority opinion in this case and I deem the subject of sufficient importance to express my views as briefly as ! can in a dissenting opinion.
The act of the General Assembly entitled “An Act *545to create an additional division of the criminal conrt of Jackson county,” etc., approved March 19, 1907, is not, in my opinion, unconstitutional, hut I ana also of the opinion that the acts of Judge Wallace, complained of in the petition in this case, are not in violation of the mandates of that act.
My reasons for saying the act in question is not unconstitutional are as follows:
The circuit courts and criminal courts named in section 1 of article 6 of the Constitution are not mere local tribunals, but are component parts of the judicial system of the State. They are State institutions, and therefore the laws passed establishing them and prescribing their machinery are general laws, not local or special, although to some of them may be given peculiar features rendered necessary by the local considerations in the places where the courts are to sit. [State ex rel. v. Hughes, 104 Mo. 459; State ex rel. v. Field, 119 Mo. l. c. 611; State ex inf. v. Dabbs, 182 Mo. 359.] It is not a matter of mere local interest whether there be one; two or more courts having general criminal jurisdiction in Jackson county, or what judges shall preside over such courts; it is a State affair, and all the people are interested in it. The act therefore does not violate section 53 of article 4 of the Constitution. Nor is the act unconstitutional in specifying that the judge of a particular division of the circuit court of that county may be called to preside in either one of the divisions of the criminal court; because the judge so liable to be called is not designated by name, not referred to as an individual, but is called only by his official title and it applies, not only to the present judge presiding in Division No. 7, but to any judge who at the time he is called may be occupying that office. Why Division No. 7 was especially designated it is not necessary for us to know; it was for a reason satisfactory to the lawmaker, and that is sufficient. But even if *546the act had to he defended from the charge of arbitrary selection very good reasons conld be conjectured; since the judge of that division is liable to be called at any time to quit his civil docket, giving him time only to finish a case the trial of which he may have already begun, and throwing all his other cases aside, he necessarily must arrange his docket, as well as he can, with an eye to that emergency, and the Legislature may have well thought that it were better to subject any certain one of the circuit court divisions to that uncertainty than all of them. Therefore I see no violation of the Constitution.
But this act is a very peculiar one. It starts off in the first section with the proclamation that “an additional division” of the criminal coqrt of Jackson county is hereby “created,” and that “an additional office of the judge of the criminal court is. hereby created,” but so far as the additional tribunal and the additional office are concerned the creation ends in that proclamation. Although in the first section we are led to expect the establisment of “an additional division,” that is, a tribunal that had not theretofore existed, and “an additional office of judge of the criminal court,” that is, a judicial office that had not theretofore existed, yet there is no provision in the act for election or appointment of an additional officer or prescribing his term of office. In the body of the act the only provision made for the exercise of judicial power is the authority conferred on the judgemf the criminal court, who it says is thereafter to be called the Judge of Division One, to' call one of the circuit judges to aid him in the disposal of criminal cases when he thinks he has more than he can dispose of with reasonable expedition. A circuit court has criminal jurisdiction, and although the General Assembly may establish a criminal court in a county having over 50,000 inhabitants and give it criminal jurisdiction, yet the subject *547is still within the scope of the power of'the Legislature and it may authorize a circuit judge to be called to preside in a criminal court or authorize a circuit court in its own capacity to try criminal cases; and that is all that this act has done. Notwithstanding the proclamation in the first section that an additional court and an additional judicial office have been created yet in point of fact there has only been a new duty imposed on an already existing court and an already existing judge. True the act refers to the circuit judge when he has been called in and is in the performance of duties imposed by the act as judge of Division No. 2 of the criminal court, but calling him by another name does not change his official character, nor does the laying upon him duties, which he did. not before bear but which are appropriate to his office whenever the General Assembly choose to call them into action, alter his official character. He is given no new commission and he takes no other oath of office. It is by virtue of his commission and oath of office as circuit judge that he may be required to perform-the duties imposed by this act. He is still a circuit judge and nothing more.
The Constitution requires that the judges of all courts of record shall be elected. [Sec. 30, art. 6.] And a vacancy in any office ‘ ‘ unless otherwise provided by law” shall be filled by appointment by the Governor. But there is no provision in this act for the election or appointment of an additional judge of the criminal court of Jackson county.
In my opinion, therefore, whilst the Legislature, in passing this act, started out with the proclamation that a new court and a new office were thereby created, yet it stopped before it accomplished that purpose, if that was really the purpose, and branched off into authorizing the judge of the criminal court then existing to call to his aid one of the divisions of the circuit *548court, already existing, and the judge thereof also already in official existence. All the rest of the act is hut direction in the conduct of the business when the circuit judge shall have been called in.
Calling a thing by a new name does not give it a new character. Calling the court presided over by the judge of Circuit Court No. 7 division two* of the criminal court does not make it an independent criminal court in the sense that it can come into potential existence otherwise' than by' being called into activity by the judge of the criminal court.
Neither division No*. 7 of the circuit court nor the judge thereof can, under this act, exercise any criminal jurisdiction until that judge is called to do so by the judge of division one; and division two, after being called into action, must close finally when the judge of division one says he no longer, for the present, needs it. The language of the act on that point is too plain for construction, here it is:
“Sec. 2. "Whenever, in the opinion of the judge ef division one of said criminal court, the business of said court shall require the assistance of an additional judge to promptly dispose of the same, said judge of division one of said criminal court shall notify, in writing, the judge of division seven of the circuit court of Jackson county, and it shall thereupon be the duty of said judge of said division seven of said circuit court, with all convenient speed (but not until the conclusion of the case which may then be on trial before him in said circuit court) proceed to open said division two of said criminal court, and to* proceed with the business thereof, and to continue in the performance of such duties.until, in the opinion of the judge of division one of said court, that such assistance is no longer needed, and the judge of division two shall thereupon adjourn said division two of said court finally; *549and said division shall stand adjourned until the assistance of said judge is again needed.”
Reading this act from beginning to end it means this and nothing more, to-wit: Whenever, in the opinion of the judge of the criminal court of Jackson county, “the business of said court shall require the assistance of an additional judge to promptly dispose of the same” he is given the authority, and it is made his duty, to call to his assistance the judge of division 7 of the circuit court and that judge shall open a court and try criminal cases assigned to it and he is to continue the existence of that court as a division of the criminal court so long as, and no longer than, the regular judge of the criminal court deems it necessary, and when he deems it no longer necessary he is-to so notify the circuit judge and thereupon division No. 2 is to close finally and stand closed until in the opinion of the judge of the criminal court a necessity again arises for calling it into action.
Although the Legislature said in section 1 that “an additional office of judge of the criminal court is hereby created” yet the rest of the act shows that it did not mean what it said or else that it left the purpose unfinished. The language implies the creation of a new office, yet the term of the office is not prescribed nor how it shall be filled, whether by election or appointment. The body of the act shows that no new creation was intended but only a new use for an office already in existence.
All the rest of the act prescribing what the two divisions of the criminal court shall do and how they shall do it has in contemplation the condition existing of the circuit judge of division No. 7 having been called in to assist in the dispatch of criminal business and having not yet been notified that his aid is no longer needed. When once called in the act contemplates that he will continue until notified to “adjourn finally,” *550therefore there may he a time, temporarily, when the division is not in actual session though still in potential existence holding itself ready to exercise criminal jurisdiction.
Section 8 of the act, the provisions of which it is charged in the petition have been violated, must be construed in the light of the whole act and when so construed it means that the provisions of that section are to be observed when the fact is that the circuit judge of No. 7 has been called in conformity with the provisions of section 2, and has not been notified that his assistance is no longer needed. Even if we call the tribunal which the circuit judge No. 7 presides over, division No. 2 of the criminal court, still division No. 2 of the criminal court is not available for any purpose until the judge of division No. 1 calls it into activity and he alone is the judge of the necessity for doing so. Section 8 requires that when an application for a change of venue is made in either division for a cause disqualifying the judge of that division the cause shall be transferred to the other division. The very language of that section shows that it contemplates a situation wherein both divisions are in potential existence; but if the application for a change of venue is made in division No. 1 at a time when division No. 2 is not in potential existence the cause cannot be transferred to that division and the law nowhere requires the judge of No. 1 to call the circuit judge of No. 7 to open division No. 2 of the criminal court except when in his judgment it ought to be done,, and no other court can by mandamus or otherwise control his discretion in that respect; he may be compelled to act, but he cannot be commanded what to do. Of course when an application for a change of venue is made, as in this case, he may if he sees fit call the circuit judge of division 7 to open division No. 2 of the crirn*551inal court and then transfer the cause to that court, but that is a matter within his discretion.
In the absence of any showing that Division No. 2 of the criminal court was in potential existence when the application for a change of venue in this case was made Judge Wallace had the right to “notify and request the judge of some other circuit to try the cause,” as prescribed in section 2597, Revised Statutes 1899'.
For these reasons, in my opinion, the petition- for a writ of prohibition ought to be denied.
SEPARATE DISSENTING OPINION.
GANTT, C. J. — I fully concur with Judge Valliant that, notwithstanding the language in the first section of the Act of 1907, now under consideration, to-wit, “An additional division to be known as division two is hereby created in and for the criminal court of Jackson county, Missouri. The additional office of judge of the criminal court is hereby created,” there was in fact no such additional division created, for the reason that no provision whatever was made for the election or appointment of a judge for the said division, no term of office prescribed, no qualifications defined and no compensation appropriated for his services. In legal contemplation we know of no such thing as a court dissociated from the idea of a tribunal consisting of one or more judges organized for the purpose of administering justice according to law. Bouvier says: ■ “The one common and essential feature in all courts is a judge or judges, so essential indeed, that they are often called ‘the court.’ ” The power to create and apportion the jurisdiction of a criminal court in counties having a population of fifty thousand, is vested in the Legislature, and the Legislature alone can provide for the filling of the office of judge of such a court’ either by eléction or appointment, and must fix the term, of the said office and provide for an *552incumbent thereof and his qualifications therefor as well as for the filling of vacancies in the same. Accordingly, when a careful examination of the Act of 1907 demonstrates that nowhere in the act is any provision made for the election or appointment of a judge of said court, or for the term of his office, or his qualifications therefor, we are inevitably forced to the conclusion that the so-called “division number two” of said court never in law or in fact became a court. I also agree with Judge Valliant that if the judge of division number seven of the circuit court should be called in by Judge Wallace, he would be only the judge of the circuit court to which he had been lawfully Appointed and not judge of division number two of the criminal court, and calling him “judge of division number two” would not make him any more or less than judge of the circuit court temporarily called in to assist Judge Wallace in the disposition of his docket, and it is only when so called in" that he could be with any propriety designated as judge of division number two, and while so acting could under the act have a criminal cause sent to him under the provision of section 8 of the act. That section when read in connection with the whole act simply means that while acting under the requirement of the judge of the criminal court as assistant judge of said court, a cause might be certified to him which Judge Wallace was incompetent under the law to try. But until he was so called in, as already said, there is and would he under the law, no such thing' as a separate “division number two” to whom a cause could be sent on change of venue. There is no such thing under the act as a permanent division number two of said criminal court, but a mere temporary expedient for the disposition of the docket when and only when the judge of the criminal court is of the opinion that he needs such assistance. In the absence of a call and notification *553of the judge of division number seven of the circuit court, there is absolutely no obstacle to the judge of the criminal court calling in the judge of some other circuit other than the judge of division number seven of the circuit court of Jackson county to try the case when an application for change of venue has been made against the regular judge of the criminal court. In the application for a writ in this case, there is no pretence that at the time the petitioner herein prayed for this writ of prohibition Judge Wallace had called in Judge Porterfield to assist him in the disposition of his docket, and that Judge Porterfield was actually engaged in assisting in the trial of the criminal docket of said court.
If the Act of 1907 has been properly construed by Judge Valliant, as I think it has, it does not repeal by implication section 2597 as adopted February 21, 1905 (Laws 1905, p. 132), as both acts can stand. Indeed we think it is obvious that the purpose of the two' acts was essentially different. The Act of 1905, which is a continuation of section 2597, Revised Statutes 1899, with certain amendments, was passed with a view to a change of venue in an individual case as it might arise and is general, having application to all circuit and criminal courts, whereas the Act of 1907 was only intended to provide temporarily for assistance to the criminal court of Jackson county when its docket should become congested, and the judge called in to render such assistance was to aid in the disposition of the docket without any reference to the regular judge of that court being disqualified for any reason, and the right of change of venue from the regular judge to such assistant judge was only given when such assistant judge had been called in and was in the discharge of his duties as additional judge or his services had not yet been dispensed with by the regular judge as contemplated in section two of the act. The law on *554this subject of implied repeal of one statute by another is firmly established in this State. It was announced in Manker v. Faulhaber,. 94 Mo. l. c. 440, to be, “in order that the latter shall operate a repeal of the former, the two acts must be irreconcilably inconsistent, or it must clearly appear that the Legislature intended by the latter act to prescribe the only rule that should govern in the case provided for. [St. Louis v. Alexander, 23 Mo. 483; Deters v. Renick, 37 Mo. 598; State ex rel. v. McDonald, 38 Mo. 529; State ex rel. v. Macon Co. Ct., 41 Mo. 453; State ex rel. v. Severance, 55 Mo. 378; Sedgwick on Stat. and Const. Law (2 Ed.), 97, 107.]” See, also, State ex rel. v. Slover, 113 Mo. 202; State ex rel. v. Walbridge, 119 Mo. 383. So that as Judge Wallace had not exercised the privilege which he alone possessed of calling in the judge of division number seven of the circuit court to assist him in the disposition of his docket, there was no such court or division of court as division number two to which to send the case on change of venue, or judge thereof to he called in to try the same, and hence even if the act is otherwise valid Judge Wallace was not exceeding his jurisdiction in calling in Judge Fort to try the petitioner.
II. But in my opinion, the Act of March 19, 1907, entitled, “An Act to create an additional division of the criminal court of Jackson county, Missouri,” etc., was not a constitutional enactment. I reach this conclusion not on the ground that it is a special act within the meaning .of section 53 of article 4 of the Constitution, because I regard it as well settled in this State that acts of the Legislature providing for additional courts, either circuit or criminal, are matters which affect the whole State, and it has been so ruled on numerous occasions. [State ex rel. v. Hughes, 104 Mo. 459; State v. Orrick, 106 Mo. 111; State ex rel. v. *555Field, 119 Mo. 611; State v. Etchman, 189 Mo. 648; Coffey v. Carthage, 200 Mo. 616.] In my opinion the act is in plain violation of section 1 of article 4- of the Constitution, which provides: “The legislative power, subject to the limitations herein contained, shall be vested in a Senate and House of Representatives to be styled ‘The General Assembly of the State of Missouri.’ ” As said by this court in State ex rel. Maggard v. Pond, 93 Mo. l. c. 632, ‘ ‘ The proposition that under our form of government the power and duty of making laws is cast upon the Legislature and that such power cannot be delegated, except, perhaps, to municipal corporations for their local government, is too clear to admit of dispute.” That a law may be condi-, tional as to its taking effect, or its operation, upon the happening of a future event has been announced by a large number of the ablest courts of this country. The most familiar example of this character of legislation is found in the so-called local option laws in the various States, in which laws, perfect in themselves when they left the Legislature, are to control and be effective when a majority of the qualified voters of a given city or county give their assent thereto. Some of the earlier authorities held that the enactment of laws of this character was a delegation of legislative functions and' therefore beyond the power of the Legislature, but a large preponderance of the more recent decisions of the courts of last resort in this country hold that it is within the power of the Legislature to enact such laws, provided, always, that they contain an entire and perfect declaration of the legislative will and require nothing to perfect them and make them operative as laws except the determination by the people of the district to be affected by such laws at an election provided for in the statute. And such has been the ruling in this State beginning with State ex rel. Maggard v. Pond, 93 Mo. 606, down to and including State v. Handler, *556178 Mo. 38. The act in this case, however, is one which on its face, if valid at all, takes effect immediately by virtue of the emergency clause. It does not fall within that class of laws which are to take effect upon a contingency; on the contrary, the inherent vice in the act is that on its face it delegates legislative power. By section 31 of article 6 of the Constitution of this State, the power to create a criminal court in counties having a population of fifty thousand, is vested exclusively in the General Assembly, in addition to the plenary grant of legislative power in section 1 of article 4 of the Constitution. In State ex rel. v. County Court, 50 Mo. l. c. 321, it was said: “A tribunal for the transaction of judicial business can only be granted by the supreme power of the State.” In view of these organic principles, it may be safely asserted that the exercise of judgment and discretion and the determination of the necessity for, and the expediency of providing for an additional judge of the criminal court of Jackson county, was a legislative function, which could not be delegated to any other person or persons.
What is a legislative function has often been considered by this court. Thus in Buggies v. Collier, 43 Mo. 353, the charter of the city of St. Louis provided that: “In those cases where the city council shall deem it necessary, and also in cases where the owners of the major part of the lots or lands fronting on any paved street, etc., may petition for paving the same, the city council shall cause such repaving to be done in the manner prescribed by ordinance.” The city passed an ordinance which provided that in a certain portion of the city “the mayor is hereby authorized to cause the carriage ways of the streets thereof to be paved with wooden pavement wherever and whenever he should deem it necessary.” This court said: “It was the intention of the Legislature in conferring this power, that the council should act in determining *557this subject in its legislative capacity,” and that there was no authority in the charter to justify the council in referring to another person or body the right to determine when the work of repaving should be done, the court saying: “Legislative power implies judgment and discretion upon the part of those who exercise it, and a special confidence and trust upon the part of those who confer it. . . . That exercise of judgment, discretion, and care, which the persons most deeply interested had the right to expect on the part of those to whom they committed their important trust, perhaps on account of their peculiar fitness, is absolved and shifted, and placed in the- mere discretion of a city officer. There is nothing imperative on the mayor; he may act, or not, at his mere pleasure and caprice. It is easy to perceive that- such a power might be susceptible of the greatest abuse, and the law has wisely withheld it.” The principle announced in that case has been reiterated many times in this State. [City to use v. Eddy, 123 Mo. 546; Matthews v. City, 68 Mo. 115; Neill v. Gates, 152 Mo. 585; Whitworth v. Webb City, 204 Mo. l. c. 598; Sedalia to use v. Donohue, 190 Mo. 407.] Judge Cooley, in his work on Constitutional Limitations (6 Ed.), page 137, says: “One of the settled maxims in constitutional law is that the power conferred upon the Legislature to- make laws cannot be delegated by that department to any other body or authority. Where the sovereign power of the State has located the authority, there it must remain; and by the constitutional agency alone the laws must be made until the Constitution is changed. The power to whose judgment, wisdom and patriotism this high prerogative has been intrusted cannot relieve itself of the responsibility by choosing other agencies upon which the power shall be devolved, nor can it substitute the judgment, wisdom and patriotism of any other body for those to which alone the people have seen fit to *558confide this sovereign trust.” These principles have, however, become axiomatic with us and need only to be mentioned to be accepted.
When the Legislature came to consider the propriety and necessity for another judge to assist in disposing of the business of the criminal court, as already said, they stopped short of providing another regular judge for said court and apparently considered that the congestion of .the business of that court could be subserved by delegating the whole matter to' the judgment and discretion of the criminal judge; they left it to that judge to détermine in his own mind when the business of said court would require the assistance of another judge, instead of determining, with the light before them, that such additional judge was needed. That the determination of the necessity of another judge was a legislative function, it seems to me too plain to admit of a doubt, but this high duty was delegated to the judge of the criminal court, who should determine for himself when the business of said court required such assistance. Can a clearer case of delegating to another so important a duty be conceived? Certainly the subject-matter of this legislation was of the gravest character. It was a provision for a judge, who should have jurisdiction to pass upon the life and liberty of the citizen, and yet the'expediency and duty of calling in an additional judge was shifted from the Legislature upon the judge of the criminal court to determine for himself whether he would call in such judge. There is nothing in the act which made it imperative that he should do so at any particular time, or at all, and yet in the 15th section of the act it is recited that: “The increase of the criminal business of said criminal court in said county being 'so great that the said criminal court as now constituted is unable to dispose of the same, because said "business is in arrears and is continually and rapidly accumulating *559and aggravating the delay in the administration of justice, ’ ’ etc. And yet the Legislature left it entirely to the discretion of the judge of the criminal court and did not exercise its constitutional power either to provide another regular judge for said court or to fix a definite time and make it the imperative duty of the criminal court to call in the designated judge or to require the judge of division number seven to assume said duties without the request or notification of the judge of the criminal court, nor did it assign a specified portion of the docket to him for disposition and make suitable enactments for the distribution of the cases. But this is not all, not only was the judge of the criminal court left entirely untrammeled as to whether he would call in the judge of division number seven, but he was given the additional power to determine when such assistance was no longer needed, whereupon the judge of division number seven should adjourn his sittings. If certainty in the law is one of its most desirable elements, surely it has been violated in this case, and it cannot be said that it was a rule of conduct prescribed by the lawmaking power. I cannot agree to the construction placed upon section 8 of the act in view of the provisions of section 2. In my opinion, the latter section goes to the very life and essence of the whole act, and I can but regard the act, taken in its entirety, as a delegation of a legislative power of the General Assembly to the judge of the criminal court, and in the light of constitutional principles it was in contravention of the plenary legislative power conferred upon the General Assembly by the first section of article 4 of the Constitution. Accordingly, in my opinion, it should be held inoperative and incapable of enforcement, and so holding I think the writ of prohibition should be denied in this case.
Burgess, Jconcurs.